
	

113 HR 1580 : To affirm the policy of the United States regarding Internet governance.
U.S. House of Representatives
2013-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		1st Session
		H. R. 1580
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 15, 2013
			Received; read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		AN ACT
		To affirm the policy of the United States
		  regarding Internet governance.
	
	
		1.FindingsThe Congress finds the following:
			(1)Given the
			 importance of the Internet to the global economy, it is essential that the
			 Internet remain stable, secure, and free from government control.
			(2)The world deserves
			 the access to knowledge, services, commerce, and communication, the
			 accompanying benefits to economic development, education, and health care, and
			 the informed discussion that is the bedrock of democratic self-government that
			 the Internet provides.
			(3)The structure of Internet governance has
			 profound implications for competition and trade, democratization, free
			 expression, and access to information.
			(4)Countries have obligations to protect human
			 rights, whether exercised online or offline.
			(5)The ability to innovate, develop technical
			 capacity, grasp economic opportunities, and promote freedom of expression
			 online is best realized in cooperation with all stakeholders.
			(6)Proposals have been, and will likely
			 continue to be, put forward at international regulatory bodies that would
			 fundamentally alter the governance and operation of the Internet.
			(7)The proposals would attempt to justify
			 increased government control over the Internet and could undermine the current
			 multistakeholder model that has enabled the Internet to flourish and under
			 which the private sector, civil society, academia, and individual users play an
			 important role in charting its direction.
			(8)The proposals would diminish the freedom of
			 expression on the Internet in favor of government control over content.
			(9)The position of the United States
			 Government has been and is to advocate for the flow of information free from
			 government control.
			(10)This Administration and past
			 Administrations have made a strong commitment to the multistakeholder model of
			 Internet governance and the promotion of the global benefits of the
			 Internet.
			2.Policy regarding
			 Internet governanceIt is the
			 policy of the United States to preserve and advance the successful
			 multistakeholder model that governs the Internet.
		
	
		
			Passed the House of
			 Representatives May 14, 2013.
			Karen L. Haas,
			Clerk
		
	
